COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: DEREK A. QUINATA,                         §               No. 08-17-00166-CR

                        Relator.                   §         AN ORIGINAL PROCEEDING

                                                   §                 IN MANDAMUS

                                                   §

                                                   §

                                            ORDER

       The Court has this day considered the Relators’ motion for emergency stay of the
contempt proceedings against Derek A. Quinata arising out of cause number 20160D01693 in
the 346th District Court of El Paso County, Texas, and concludes the motion should be
GRANTED. It is, therefore, ORDERED that the contempt proceedings in cause number
20160D01693, styled In Re: Derek A. Quinata, including the contempt hearing scheduled for
July 25, 2017 at 11:00 a.m. before the Honorable Stephen B. Ables, are stayed pending
disposition of this original proceeding or further order of this Court.


       IT IS SO ORDERED this 25th day of July, 2017.




                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.